Citation Nr: 1724190	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-33 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea, including as secondary to service connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1986 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a December 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran asserted that the March 2012 rating decision contained clear and unmistakable error (CUE). Because the March 2012 rating decision was not final, it cannot be the subject of a CUE claim. 38 C.F.R. § 3.105(a).


FINDINGS OF FACT

1. The Veteran did not appeal a March 2009 rating decision that denied service connection for sleep apnea due to a lack of evidence that the condition was incurred in, or caused by service; thus, the decision became final. 

2.  Evidence submitted since the March 2009 rating decision was not previously considered by VA, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim of service connection for sleep apnea.

3. The evidence is at least in equipoise that the Veteran's sleep apnea is related to his service connected PTSD.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for establishing entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The Veteran filed a claim for entitlement to service connection for sleep apnea in February 2009, which was denied due to a lack of evidence that the condition was incurred in, or caused by service. Thereafter, the Veteran made other attempts to reopen the claim which were denied by the RO in July 2011 and March 2012 rating decisions. The pertinent evidence of record since then includes additional lay statements and positive nexus medical opinions from Dr. Williams and Dr. Snell. The Board finds that the additional evidence, particularly Dr. Williams and Dr. Snell's medical opinions, supports the existence of a nexus between the Veteran's sleep apnea and his service connected PTSD, and is new and material. The new evidence is not cumulative or redundant of the evidence already of record. Moreover, it raises a reasonably possibility of substantiating his claim. Accordingly, the Board reopens the claim of entitlement to service connection for sleep apnea.

II. Service Connection for Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea. To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Additionally, a disability that is proximately due to, or the result of, a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310.

In this case, the evidence is at least in equipoise that the Veteran's sleep apnea is related to service or caused by his PTSD. Accordingly, the Board grants service connection for sleep apnea. The Board thanks the Veteran for his service.

ORDER

New and material evidence has been received; thus, the claim for entitlement to service connection for sleep apnea is reopened. 

Entitlement to service connection for sleep apnea is granted. 


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


